DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Note: the following second non-final rejections has been made to address the 35 USC 112(b) claim rejections identified in the claims below. Further, a new set of rejections have been made to address the applicants arguments. This non-final rejection replaces the non-final rejection filed on 2/15/2022.

Product by Process Limitations 
Initially, and with respect to claim(s) 6, 9, 16 and 19, note that a "product by process" claim is directed to the product per se, no matter how actually made. See In re Thorpe et ah, 227 USPQ 964 (CAFC, 1985) and the related case law cited therein which makes it clear that it is the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not. As stated in Thorpe, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26 USPQ 57, 61 (2d. Cir. 1935).
 
Note that Applicant has burden of proof in such cases as the above case law makes clear.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18, 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1:
The claim is unclear because of the limitation “the central valve exclusively controls a pressure medium discharge from the first and second group of working chambers” (emphasis added by the examiner) in lines 16-17. This limitation is unclear because of the term “exclusively” since it indicates that there is no other structure for controlling the discharge from the first and second group of working chambers when this is not the case in the disclosed invention. Figures 4 and 5 show how various check valves (18, 30 and 31) are arranged to control the pressure medium discharge even though the claim indicates otherwise. For the sake of examination, the office has assumed that the claim limitation is intended to indicate that there are not valves located between the working chambers and the central valve in the discharge pressure medium discharge.
Claims 2-10 and 20 are rejected due to their dependence on claim 1.

Regarding claim 11:
The claim is unclear because of the limitation “ the central valve exclusively controls a pressure medium discharge via the first and second discharge channels from the first and second group of working chambers” (emphasis added by the examiner) in lines 20-22. This limitation is unclear because of the term “exclusively” since it indicates that there is no other structure for controlling the discharge from the first and second group of working chambers when this is not the case in the disclosed invention. Figures 4 and 5 show how various check valves (18, 30 and 31) are arranged to control the pressure medium discharge even though the claim indicates otherwise. For the sake of examination, the office has assumed that the claim limitation is intended to indicate that there are not valves located between the working chambers and the central valve in the discharge pressure medium discharge.
Claims 12-18 are rejected due to their dependence on claim 11.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 10-12, 14, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by German patent document DE 102016202960 to Zschieschang (see attached English language machine translation).
Zschieschang discloses:
Regarding claim 1:
A hydraulic camshaft phaser for variably adjusting control times of gas exchange valves of an internal combustion engine (¶0002, figures 3-6), the hydraulic camshaft phaser comprising: 
a stator (2) and a rotor (3) which is rotatable  relative to the stator (2); 
a plurality of hydraulic chambers (7, ¶0013) formed between the stator (2) and the rotor (3); 
radially outwardly projecting vanes (8; ¶0013) formed on the rotor (3), said vanes (8) dividing each of the hydraulic chambers into a first group of working chambers (9a) and a second group of working chambers (9b) with an opposing effective direction, 
a central valve (4;¶0013) configured to control  oil pressure in the first and second group of working chambers (¶0014 and ¶0015); 
respective pressure medium channels (see figure 1 below, elements A and B) configured to supply a pressure medium (¶0013) directly to the first and second group of working chambers (9a and 9b) from a pressurized pressure medium source (11);  
the central valve (4) is connected to the first and second group of working chambers (9a and 9b) via discharge channels (see figure 1 below, element C and D); and 
the central valve (4) exclusively (no structures or valves along fluid lines C and D between 9a/9b and valve 4 as shown in figure 1 below) controls a pressure medium discharge (¶0014 and ¶0015; see figure 1 below, element C and D) from the first and second group of working chambers (9a and 9b).  

    PNG
    media_image1.png
    458
    656
    media_image1.png
    Greyscale

Figure 1 - figure 1 of Zschieschang, annotated by the examiner
Regarding claim 2:
The hydraulic camshaft phaser according to claim 1, further comprising:  
a first check valve (see figure 1 above, element E) is arranged in a first one of the pressure medium channels (see figure 1 above, elements A) which connects a pressure medium pump (11) acting as the pressurized pressure medium source to the first group of working chambers (9a), and 
a second check valve (see figure 1 above, elements F) arranged in a second one of the pressure medium channels (see figure 1 above, elements B) which connects the pressure medium pump (11) to the first group of working chambers (9b).  

Regarding claim 4:
The hydraulic camshaft phaser according to claim 2, wherein  
one of the first or second check valves (see figure 1 above, element E for each A which is assigned to each first group of working chambers 9a of the plurality of chambers 7 as established in ¶0013) is assigned to each of the first group of working chambers (9a) and to each (see figure 1 above, element E for each B which is assigned to each first group of working chambers 9b of the plurality of chambers 7 as established in ¶0013) of the first group of working chambers (9b) in the pressure medium channels (see figure 1 above, elements A and B).  

Regarding claim 10:
The hydraulic camshaft phaser according to claim 1, further comprising:  
a pressure medium return path (13) that leads from the first and second group of working chambers (9a and 9b) via the central valve (4), and 
a check valve (14, downstream of both the central valve and the pump inlet) is arranged in the pressure medium return path downstream of the central valve (4) or downstream of a pump inlet (inlet of 11) of a pressure medium pump (11) acting as the pressurized pressure medium source.  

Regarding claim 11:
A hydraulic camshaft phaser for variably adjusting control times of gas exchange valves of an internal combustion engine (¶0002, figures 3-6), the hydraulic camshaft phaser comprising: 
a stator (2); 
a rotor (3) located in and rotatable relative to the stator (2); 
a plurality of hydraulic chambers (7, ¶0013) formed between the stator (2) and the rotor (3); 
radially outwardly projecting vanes (8; ¶0013) formed on the rotor (3), said vanes (8) dividing each of the hydraulic chambers into a first group of working chambers (9a) and a second group of working chambers (9b) that have opposing effective directions; 
a central valve (4; ¶0013) configured to control a pressure medium pressure (¶0014 and ¶0015) in the working chambers (9a and 9b); 
respective first and second pressure medium channels (see figure 1 above, elements A and B) configured to supply pressure medium directly to the first group of first and second group of working chambers (9a) and the first group of working chambers (9b) from a pressurized pressure medium source (11); 
respective first and second discharge channels (see figure 1 above, element C and D) that connect the central valve (4) connected to the first group of working chambers (9a) and the first group of working chambers (9b); 
an actuator (inherent, an actuator of some form is connected to the end of valve 4 to actuate it from the right to the left and vice versa) configured to control the central valve (4); and 
the central valve (4) exclusively (no structures or valves along fluid lines C and D as shown in figure 1 above) controls a pressure medium discharge (¶0014 and ¶0015; see figure 1 below, element C and D) via the first and second discharge channels from the first and second group of working chambers (9a and 9b).  

Regarding claim 12:
The hydraulic camshaft phaser according to claim 11, further comprising: 
a first check valve (see figure 1 above, element E) arranged in the first pressure medium channel (see figure 1 above, elements A) which connect the pressurized pressure medium source (11) to the first group of working chambers (9a), and 
a second check valve (see figure 1 above, elements F) arranged in the second pressure medium channel (see figure 1 above, elements B) which connects the pressurized pressure medium source (11) to the first group of working chambers (9b).  

Regarding claim 14:
The hydraulic camshaft phaser according to claim 12, wherein one of the first or second check valves (see figure 1 above, element E for each A which is assigned to each first group of working chambers 9a of the plurality of chambers 7 as established in ¶0013) is assigned to each of the first group of working chambers (9a) and to each (see figure 1 above, element E for each B which is assigned to each first group of working chambers 9b of the plurality of chambers 7 as established in ¶0013) of the first group of working chambers (9b) in the first and second pressure medium channels (see figure 1 above, elements A and B).  


Regarding claim 20:
The hydraulic camshaft phaser according to claim 11, further comprising: 
a pressure medium return path (13) that leads from the first and second group of working chambers (9a and 9b) via the central valve (4); and 
a check valve (14, downstream of both the central valve and the pump inlet) arranged in the pressure medium return path downstream of the central valve (4) or downstream of a pump inlet (inlet of 11) of the pressure medium source. 

Regarding claim 21:
The hydraulic camshaft phaser according to claim 1, wherein the pressure medium discharge (¶0014 and ¶0015; see figure 1 above, element C and D) is configured to be sent directly from the first and second group of working chambers (no structures or valves along fluid lines C and D between 9a/9b and valve 4 as shown in figure 1 above) to the central valve (4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zschieschang as applied to claims 2 and 12 above, and further in view of US patent application publication number 2013/0025553 to Busse et al. (Busse).
Regarding claim 3:
Zschieschang fails to disclose:
The hydraulic camshaft phaser according to claim 2, further comprising:  a check valve plate in which the first and second check valves are arranged or formed.  
Busse teaches:
A hydraulic camshaft phaser including a check valve plate/sealing element (26) in which the check valves (28) that controls fluid into the first and second group of working chambers (8a and 8b).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zschieschang to include a sealing element/check valve plate including check valves on both sides to include the fluid flow into the first and second group of working chambers as taught by Busse for the purpose of sealing the vane and controlling the fluid flow into the working chambers (¶0032). Zschieschang is silent as to the arrangement of its check valves and Busse demonstrates a check valve plate that would perform the function of the check valves in Zschieschang.
Regarding claim 13:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 3 above by Zschieschang and Busse.

Claims 5, 6, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zschieschang as applied to claims 2 and 12 above, and further in view of US patent application publication number 2008/0011254 to Matsushima et al. (Matsushima).
Regarding claim 5:
Zschieschang fails to disclose:
The hydraulic camshaft phaser according to claim 1, further comprising:
a drive wheel with drive toothing, and the pressure medium channels extend at least in sections in the drive wheel.  
Matsushima teaches:
	A hydraulic camshaft phaser (figure 2) that includes a drive wheel (34) that includes toothing (34) that further includes a pressure medium channel (41b) that extends through a section of the drive wheel.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zschieschang to further include a drive wheel with drive toothing further including a pressure medium channel extending through a section of the drive wheel as taught by Matsushima. This is a simple substitution of one known element (pressure medium channel in Zschieschang) for another (pressure medium channel in Matsushima) to obtain predictable results (supply pressurized fluid to the working chambers).
Regarding claim 6:
Zschieschang discloses:
The hydraulic camshaft phaser according to claim 5, wherein the drive wheel is a sintered component (see above paragraph regarding product by process limitation and since the claims teach the required structure they are interpreted to read on this limitation).  

Regarding claim 15:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 5 above by Zschieschang and Busse.

Regarding claim 16:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 6 above by Zschieschang and Busse. 

Claims 7-9 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zschieschang as applied to claims 1 and 11 above, and further in view of US patent application publication number 2016/0319711 to Weber.
Regarding claim 7:
Zschieschang fails to disclose:
The hydraulic camshaft phaser according to claim 1, wherein  the rotor is a sintered component, and at least one of the pressure medium channels or the discharge channels are formed in an end face of the rotor.  
Weber teaches:
	A hydraulic camshaft phaser (figure 2) that includes a rotor (figure 3) comprising a first (5) and second part (6) which are sintered components (¶0051). Further, the rotor includes fluid conducting channels (12) on the end face of the rotor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zschieschang to include a sintered rotor that comprises a pressure medium channel or discharge channel on the end face of the rotor as taught by Weber for the purpose of simplifying or reducing the manufacturing process (Weber, ¶0011).

Regarding claim 8:
Zschieschang fails to disclose:
The hydraulic camshaft phaser according to claim 1, wherein the rotor comprises a first rotor component and a second rotor component.  
Weber teaches:
	A hydraulic camshaft phaser (figure 2) that includes a rotor (figure 3) comprising a first (5) and second part (6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zschieschang to include a rotor that comprises a first and second rotor component as taught by Weber for the purpose of simplifying or reducing the manufacturing process (Weber, ¶0011).
Regarding claim 9:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 8 above by Zschieschang and Weber:
The hydraulic camshaft phaser according to claim 8, wherein the first and second rotor components are stamped parts (see above paragraph regarding product by process limitation and since the claims teach the required structure they are interpreted to read on this limitation).  

Regarding claim 17:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 7 above by Zschieschang and Weber.

Regarding claim 18:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 8 above by Zschieschang and Weber.

Regarding claim 19:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 9 above by Zschieschang and Weber.

Response to Arguments
Applicant’s arguments, see remarks, filed 5/2/2022, with respect to the rejection(s) of claim(s) 1 and 11 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zschieschang.

Regarding the 35 USC 102 rejections of the claims 1 and 11:
The applicant has argued that the previous rejection was improper since the previous rejection involved pins located between the working chambers and the central valve which conflicts with the “exclusive” language in lines 16 and 20 of claims 1 and 11 respectively. The office is persuaded by this argument however the Zschieschang in figures 3-6 shows working chambers with no valves or fluid control structures between the working chambers and the central pin as indicated above. For this reason, the above rejection is made with Zschieschang. 

Regarding the claim objections:
The applicants amendments to the claims have addressed the previous objections and for this reason they have been withdrawn.

Regarding the 35 USC 112(b) claim rejections:
The applicants amendments to the claims have addressed the previous claim rejection and for this reason the previous rejections are withdrawn. However, a new set of rejections have been made above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WESLEY G HARRIS/Examiner, Art Unit 3746